 

CIPHERLOC CORPORATION

 

2019 STOCK INCENTIVE PLAN

 

EFFECTIVE AS OF AUGUST 8, 2019

 

   

 

 

CIPHERLOC CORPORATION
2019 STOCK INCENTIVE PLAN

 

EFFECTIVE AS OF AUGUST 8, 2019

 

SECTION 1. INTRODUCTION.

 

The Company’s Board of Directors adopted the Cipherloc Corporation 2019 Stock
Incentive Plan effective as of the Adoption Date subject to obtaining Company
stockholder approval as provided in Section 13 below. Awards granted under the
Plan prior to the Stockholder Approval Date may not be exercised or Shares
released to any Participant until such stockholder approval is obtained.

 

The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by offering Key Employees an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest, and to encourage such Key Employees to continue to provide
services to the Company and to attract new individuals with outstanding
qualifications.

 

The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute Incentive Stock Options or Nonstatutory Stock
Options) and/or Restricted Stock Grants.

 

Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or any related Stock Option Agreement or Restricted Stock
Grant Agreement.

 

SECTION 2. DEFINITIONS. If a Participant’s employment agreement or Award
Agreement (or other written agreement executed by and between Participant and
the Company) expressly includes defined terms that expressly are different from
and/or conflict with the defined terms contained in this Plan then the defined
terms contained in the employment agreement or Award Agreement (or other written
agreement executed by and between Participant and the Company) shall govern and
shall supersede the definitions provided in this Plan.

 

(i) “Adoption Date” means August 8 2019.

 

(ii) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

 

(iii) “Award” means any award of an Option or Restricted Stock Grant under the
Plan.

 

(iv) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(v) “Call Equivalent Position” means the term “call equivalent position” as
defined under Rule 16a-1(b) of the Exchange Act.

 

 -1- 

 



 

(vi) “Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law and in accordance with any
procedures established by the Committee, an arrangement whereby payment of some
or all of the aggregate Exercise Price may be made all or in part by delivery of
an irrevocable direction to a securities broker to sell Shares and to deliver
all or part of the sale proceeds to the Company. Cashless Exercise may also be
utilized to satisfy an Option’s tax withholding obligations as provided in
Section 12(b).

 

(vii) “Cause” means, with respect to a Participant, the occurrence of any of the
following: (i) a conviction of a Participant for a felony crime or the failure
of a Participant to contest prosecution for a felony crime, or (ii) a
Participant’s misconduct, fraud, disloyalty or dishonesty (as such terms may be
defined by the Committee in its sole discretion), or (iii) any unauthorized use
or disclosure of confidential information or trade secrets by a Participant, or
(iv) a Participant’s negligence, malfeasance, breach of fiduciary duties,
neglect of duties, or (v) any material violation by a Participant of a written
Company or Subsidiary or Affiliate policy or any material breach by a
Participant of a written agreement with the Company or Subsidiary or Affiliate,
or (vi) any other act or omission by a Participant that, in the opinion of the
Committee, could reasonably be expected to adversely affect the Company’s or a
Subsidiary’s or an Affiliate’s business, financial condition, prospects and/or
reputation. In each of the foregoing subclauses (i) through (vi), whether or not
a “Cause” event has occurred will be determined by the Committee in its sole
discretion or, in the case of Participants who are directors or Officers or
Section 16 Persons, the Board, each of whose determination shall be final,
conclusive and binding. A Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause, including, without limitation, violation of material Company policies or
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant.

 

(viii) “Change in Control” means the occurrence of any of the following:

 

(i) The consummation of an acquisition, a merger or consolidation of the Company
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such acquisition, merger, consolidation
or other reorganization is owned by persons who in the aggregate owned less than
20% of the Company’s combined voting power represented by the Company’s
outstanding securities immediately prior to such acquisition, merger,
consolidation or other reorganization;

 

(ii) A sale of more than fifty percent (50%) of the outstanding shares of each
class of capital stock of the Company to a person, entity or group other than a
person, entity or group affiliated with the Company; or

 

(iii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets to a person, entity or group other than a person, entity or
group affiliated with the Company.

 

 -2- 

 



 

A transaction shall not constitute a Change in Control if: (i) its principal
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transactions;
or (ii) it is an equity financing primarily for capital raising purposes. If the
timing of payments provided under an Award Agreement is based on or triggered by
a Change in Control then, to extent necessary to avoid violating Code Section
409A, a Change in Control must also constitute a Change in Control Event.

 

(ix) “Change in Control Event” has the meaning provided to such term under Code
Section 409A and the applicable regulations and guidance promulgated thereunder.

 

(x) “Charter” means the Company’s Articles of Incorporation as may be amended
from time to time.

 

(xi) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

 

(xii) “Committee” means a committee consisting of members of the Board that is
appointed by the Board (as described in Section 3) to administer the Plan. If no
Committee has been appointed, the full Board shall constitute the Committee.

 

(xiii) “Common Stock” means the Company’s Common Stock, par value $0.001 per
Share, (as defined in the Charter and with the rights and obligations provided
under the Charter) and any other securities into which such shares are changed,
for which such shares are exchanged or which may be issued in respect thereof.

 

(xiv) “Company” means Cipherloc Corporation, a Texas corporation.

 

(xv) “Consultant” means an individual (or entity) which performs bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate other than as an
Employee or Non-Employee Director.

 

(xvi) “Disability” means that the Participant is classified as disabled under a
long-term disability policy of the Company or, if no such policy applies, the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. The Disability of a Key Employee
shall be determined solely by the Committee on the basis of such medical
evidence as the Committee deems warranted under the circumstances.

 

(xvii) “Employee” means any individual who is a common-law employee of the
Company, or of a Parent, or of a Subsidiary or of an Affiliate.

 

(xviii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(xix) “Exercise Price” means the amount for which a Share may be purchased upon
exercise of an Option, as specified in the applicable Stock Option Agreement.

 

(xx) “Fair Market Value” means the market price of a Share, determined by the
Committee as follows:

 

 -3- 

 



 

(i) If the Shares were traded on a stock exchange (such as the New York Stock
Exchange, NYSE Amex, the NASDAQ Global Select Market, NASDAQ Global Market or
NASDAQ Capital Market) at the time of determination, then the Fair Market Value
shall be equal to the regular session closing price for such stock as reported
by such exchange (or the exchange or market with the greatest volume of trading
in the Shares) on the date of determination, or if there were no sales on such
date, on the last date preceding such date on which a closing price was
reported;

 

(ii) If the Shares were traded on the OTC Bulletin Board at the time of
determination, then the Fair Market Value shall be equal to the last-sale price
reported by the OTC Bulletin Board for such date, or if there were no sales on
such date, on the last date preceding such date on which a sale was reported;
and

 

(iii) If neither of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith using a reasonable
application of a reasonable valuation method as the Committee deems appropriate.

 

(iv) Whenever possible, the determination of Fair Market Value by the Committee
shall be based on the prices reported by the applicable exchange or the OTC
Bulletin Board, as applicable, or a nationally recognized publisher of stock
prices or quotations (including an electronic on-line publication). Such
determination shall be conclusive and binding on all persons.

 

(xxi) “Incentive Stock Option” or “ISO” means an incentive stock option
described in Code section 422.

 

(xxii) “Key Employee” means an Employee, Non-Employee Director or Consultant who
has been selected by the Committee to receive an Award under the Plan.

 

(xxiii) “Net Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, an arrangement pursuant to which
the number of Shares issued to the Optionee in connection with the Optionee’s
exercise of the Option will be reduced by the Company’s retention of a portion
of such Shares. Upon such a net exercise of an Option, the Optionee will receive
a net number of Shares that is equal to (i) the number of Shares as to which the
Option is being exercised minus (ii) the quotient (rounded down to the nearest
whole number) of the aggregate Exercise Price of the Shares being exercised
divided by the Fair Market Value of a Share on the Option exercise date. The
number of Shares covered by clause (ii) will be retained by the Company and not
delivered to the Optionee. No fractional Shares will be created as a result of a
Net Exercise and the Optionee must contemporaneously pay for any portion of the
aggregate Exercise Price that is not covered by the Shares retained by the
Company under clause (ii). The number of Shares delivered to the Optionee may be
further reduced if Net Exercise is utilized under Section 12(b) to satisfy
applicable tax withholding obligations.

 

(xxiv) “Non-Employee Director” means a member of the Board who is not an
Employee.

 

(xxv) “Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.

 

 -4- 

 



 

(xxvi) “Officer” means an individual who is an officer of the Company within the
meaning of Rule 16a-1(f) of the Exchange Act.

 

(xxvii) “Option” means an ISO or NSO granted under the Plan entitling the
Optionee to purchase Shares under the Plan as provided in Section 6.

 

(xxviii) “Optionee” means an individual, estate or other entity that holds an
Option.

 

(xxix) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the Adoption Date shall be considered a Parent commencing as of such date.

 

(xxx) “Participant” means an individual or estate or other entity that holds an
Award.

 

(xxxi) “Plan” means this Cipherloc Corporation 2019 Stock Incentive Plan as it
may be amended from time to time.

 

(xxxii) “Put Equivalent Position” means the term “put equivalent position” as
defined under Rule 16a-1(h) of the Exchange Act.

 

(xxxiii) “Re-Price” means that the Company has lowered or reduced the Exercise
Price of outstanding Options for any Participant(s) in a manner described by SEC
Regulation S-K Item 402(d)(2)(viii) (or as described in any successor
provision(s) or definition(s)).

 

(xxxiv) “Restricted Stock Grant” means Shares awarded under the Plan as provided
in Section 8.

 

(xxxv) “Restricted Stock Grant Agreement” means the agreement described in
Section 8 evidencing each Award of a Restricted Stock Grant.

 

(xxxvi) “SEC” means the Securities and Exchange Commission.

 

(xxxvii) “Section 16 Persons” means those Officers or directors or Non-Employee
Directors or other persons who are subject to Section 16 of the Exchange Act.

 

(xxxviii) “Section 280G Approval” means the separate approval by stockholders
owning more than 75% of the voting power of all outstanding stock of the Company
entitled to vote immediately before a Change in Control which approval shall be
obtained in compliance with the requirements of Code Section 280G(b)(5)(B), as
amended, including any successor thereof, and the regulations promulgated
thereunder, as determined by the Committee in its sole discretion.

 

(xxxix) “Securities Act” means the Securities Act of 1933, as amended.

 

 -5- 

 



 

(xl) “Separation From Service” means a Participant’s separation from service
with the Company within the meaning of Code Section 409A.

 

(xli) “Service” means service as an Employee, Non-Employee Director or
Consultant. Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company, (ii) a Parent,
(iii) a Subsidiary or (iv) an Affiliate. The Committee determines when Service
commences and when Service terminates. The Committee may determine whether any
Company transaction, such as a sale or spin-off of a division or subsidiary that
employs a Participant, shall be deemed to result in termination of Service for
purposes of any affected Awards, and the Committee’s decision shall be final,
conclusive and binding.

 

(xlii) “Share” means one share of Common Stock.

 

(xliii) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option.

 

(xliv) “Stockholder Approval Date” means the date that the Company’s
stockholders approve this Plan.

 

(xlv) “Stockholders Agreement” means any applicable agreement between the
Company’s stockholders and/or investors that provides certain rights and
obligations for stockholders.

 

(xlvi) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the Adoption Date shall
be considered a Subsidiary commencing as of such date.

 

(xlvii) “Termination Date” means the date on which a Participant’s Service
terminates as determined by the Committee.

 

(xlviii) “10-Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its Parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of section 424(d) of the Code shall be
applied.

 

SECTION 3. ADMINISTRATION

 

(i) Committee Composition. A Committee appointed by the Board shall administer
the Plan. The Board shall designate one of the members of the Committee as
chairperson. Members of the Committee shall serve for such period of time as the
Board may determine and shall be subject to removal by the Board at any time.
The Board may also at any time terminate the functions of the Committee and
reassume all powers and authority previously delegated to the Committee.

 

 -6- 

 



 

The Committee shall consist either (i) solely of two or more individuals who
satisfy the requirements of Rule 16b-3 (or its successor) under the Exchange Act
or (ii) of the full Board. The Board may also appoint one or more separate
committees of the Board, each composed of directors of the Company who need not
qualify under Rule 16b-3, who may administer the Plan with respect to Key
Employees who are not Section 16 Persons, may grant Awards under the Plan to
such Key Employees and may determine all terms of such Awards. To the extent
permitted by applicable law, the Board may also appoint a committee, composed of
one or more officers of the Company, that may authorize Awards to Employees (who
are not Section 16 Persons) within parameters specified by the Board and
consistent with any limitations imposed by applicable law.

 

(ii) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:

 

(i) selecting Key Employees who are to receive Awards under the Plan;

 

(ii) determining the type, number, vesting requirements, performance conditions
(if any) and their degree of satisfaction, and other features and conditions of
such Awards and amending such Awards;

 

(iii) correcting any defect, supplying any omission, or reconciling or
clarifying any inconsistency in the Plan or any Award agreement;

 

(iv) accelerating the vesting, or extending the post-termination exercise term,
or waiving restrictions, of Awards at any time and under such terms and
conditions as it deems appropriate;

 

(v) Re-Pricing outstanding Options, without the approval of Company
stockholders;

 

(vi) interpreting the Plan and any Award agreements;

 

(vii) making all other decisions relating to the operation of the Plan; and

 

(viii) granting Awards to Key Employees who are foreign nationals on such terms
and conditions different from those specified in the Plan, which may be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and adopting such modifications, procedures, and/or subplans (with any
such subplans attached as appendices to the Plan) and the like as may be
necessary or desirable to comply with provisions of the laws or regulations of
other countries or jurisdictions to ensure the viability of the benefits from
Awards granted to Participants employed in such countries or jurisdictions, or
to meet the requirements that permit the Plan to operate in a qualified or tax
efficient manner, and/or comply with applicable foreign laws or regulations.

 

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be
final, conclusive and binding on all persons. The Committee’s decisions and
determinations need not be uniform and may be made selectively among
Participants in the Committee’s sole discretion. The Committee’s decisions and
determinations will be afforded the maximum deference provided by applicable
law.

 

 -7- 

 



 

(iii) Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and Officers) who are delegated by the Board or Committee
to perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Award agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Bylaws or Charter, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

 

SECTION 4. GENERAL

 

(i) Eligibility. Only Employees, Non-Employee Directors and Consultants shall be
eligible for designation as Key Employees by the Committee.

 

(ii) Incentive Stock Options. Only Key Employees who are common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, a Key Employee who is a 10-Percent Shareholder shall not be
eligible for the grant of an ISO unless the requirements set forth in section
422(c)(5) of the Code are satisfied. If and to the extent that any Shares are
issued under a portion of any Option that exceeds the $100,000 limitation of
Section 422 of the Code, such Shares shall not be treated as issued under an ISO
notwithstanding any designation otherwise. Certain decisions, amendments,
interpretations and actions by the Committee and certain actions by a
Participant may cause an Option to cease to qualify as an ISO pursuant to the
Code and by accepting an Option the Participant agrees in advance to such
disqualifying action taken by either the Participant, the Committee or the
Company.

 

(iii) Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such Company policies, rights of repurchase, rights of first refusal
and other transfer restrictions as the Committee may determine. Such
restrictions shall apply in addition to any restrictions that may apply to
holders of Shares generally and shall also comply to the extent necessary with
applicable law. In no event shall the Company be required to issue fractional
Shares under this Plan.

 

 -8- 

 



 

(iv) Beneficiaries. A Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant’s death. If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate.

 

(v) Performance Conditions. The Committee may, in its discretion, include
performance conditions in any Award.

 

(vi) Stockholder Rights. A Participant, or a transferee of a Participant, shall
have no rights as a stockholder (including without limitation voting rights or
dividend or distribution rights) with respect to any Common Stock covered by an
Award until such person becomes entitled to receive such Common Stock, has
satisfied any applicable withholding or tax obligations relating to the Award
and the Common Stock has been issued to the Participant. No adjustment shall be
made for cash or stock dividends or other rights for which the record date is
prior to the date when such Common Stock is issued, except as expressly provided
in Section 9. The issuance of an Award may be subject to and conditioned upon
the Participant’s agreement to become a party to a Stockholders Agreement and be
bound by its terms.

 

(vii) Buyout of Awards. The Committee may at any time offer to buy out, for a
payment in cash or cash equivalents (including without limitation Shares issued
at Fair Market Value that may or may not be issued under this Plan), an Award
previously granted based upon such terms and conditions as the Committee shall
establish.

 

(viii) Termination of Service. Unless the applicable Award agreement or
employment agreement provides otherwise (and in such case, the Award or
employment agreement shall govern as to the consequences of a termination of
Service for such Awards subject to Section 4(i)), the following rules shall
govern the vesting, exercisability and term of outstanding Awards held by a
Participant in the event of termination of such Participant’s Service (in all
cases subject to the term of the Option as applicable):

 

(i) if the Service of a Participant is terminated for Cause, then all Options
and unvested portions of Restricted Stock Grants shall terminate and be
forfeited immediately without consideration as of the Termination Date (except
for repayment of any amounts the Participant had paid to the Company to acquire
unvested Shares underlying the forfeited Awards);

 

(ii) if the Service of Participant is terminated due to the Participant’s death
or Disability, then the vested portion of his/her then-outstanding Options may
be exercised by such Participant or his or her personal representative within
six months after the Termination Date and all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the
Termination Date (except for repayment of any amounts the Participant had paid
to the Company to acquire unvested Shares underlying the forfeited Awards); and

 

(iii) if the Service of Participant is terminated for any reason other than for
Cause or other than due to death or Disability, then the vested portion of
his/her then-outstanding Options may be exercised by such Participant within
three months after the Termination Date and all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the
Termination Date (except for repayment of any amounts the Participant had paid
to the Company to acquire unvested Shares underlying the forfeited Awards).

 

 -9- 

 



 

(ix) Suspension or Termination of Awards. To the extent provided in an Award
Agreement, if at any time (including after a notice of exercise has been
delivered) the Committee (or the Board), reasonably believes that a Participant
has committed an act of Cause (which includes a failure to act), the Committee
(or Board) may suspend the Participant’s right to exercise any Option (or
vesting of Restricted Stock Grants) pending a determination of whether there was
in fact an act of Cause. To the extent provided in an Award Agreement, if the
Committee (or the Board) determines a Participant has committed an act of Cause,
neither the Participant nor his or her estate shall be entitled to exercise the
outstanding Option whatsoever and the Participant’s outstanding Awards shall
then terminate without consideration. Any determination by the Committee (or the
Board) with respect to the foregoing shall be final, conclusive and binding on
all interested parties.

 

(x) Code Section 409A. Notwithstanding anything in the Plan to the contrary, the
Plan and Awards granted hereunder are intended to comply with the requirements
of Code Section 409A and shall be interpreted in a manner consistent with such
intention. In the event that any provision of the Plan or an Award agreement is
determined by the Committee to not comply with the applicable requirements of
Code Section 409A or the Treasury Regulations or other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements (including without limitation, after
the date of an Award, increasing the Exercise Price to equal what was the Fair
Market Value on the date of Award). Each payment to a Participant made pursuant
to this Plan shall be considered a separate payment and not one of a series of
payments for purposes of Code Section 409A. Notwithstanding the foregoing or
anything elsewhere in the Plan or an Award Agreement to the contrary, if upon a
Participant’s Separation From Service he/she is then a “specified employee” (as
defined in Code Section 409A), then solely to the extent necessary to comply
with Code Section 409A and avoid the imposition of taxes under Code Section
409A, the Company shall defer payment of “nonqualified deferred compensation”
subject to Code Section 409A payable as a result of and within six (6) months
following such Separation From Service under this Plan until the earlier of (i)
the first business day of the seventh month following the Participant’s
Separation From Service, or (ii) ten (10) days after the Company receives
written confirmation of the Participant’s death. Any such delayed payments shall
be made without interest. While it is intended that all payments and benefits
provided under this Plan will be exempt from or comply with Code Section 409A,
the Company makes no representation or covenant to ensure that the Awards and
payments under this Plan are exempt from or compliant with Code Section 409A.
The Company will have no liability to any Participant or any other party if a
payment or benefit under this Plan or any Award is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant. Each
Participant further understands and agrees that each Participant will be
entirely responsible for any and all taxes on any benefits payable to the
Participant as a result of this Plan or any Award. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Code Section 409A or for any damages for failing to
comply with Code Section 409A.

 

 -10- 

 



 

(xi) Electronic Communications. Subject to compliance with applicable law and/or
regulations, an Award agreement or other documentation or notices relating to
the Plan and/or Awards may be communicated to Participants by electronic media.

 

(xii) Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Committee be deemed to be a trustee of stock or cash to be awarded under
the Plan.

 

(xiii) Liability of Company Plan. The Company (or members of the Board or
Committee) shall not be liable to a Participant or other persons as to: (i) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (ii) any unexpected or adverse tax consequence or any tax
consequence expected, but not realized, by any Participant or other person due
to the grant, receipt, exercise or settlement of any Award granted under this
Plan.

 

(xiv) Reformation. In the event any provision of this Plan shall be held illegal
or invalid for any reason, such provisions will be reformed by the Board if
possible and to the extent needed in order to be held legal and valid. If it is
not possible to reform the illegal or invalid provisions then the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

(xv) Successor Provision. Any reference to a statute, rule or regulation, or to
a section of a statute, rule or regulation, is a reference to that statute,
rule, regulation, or section as amended from time to time, both before and after
the Adoption Date and including any successor provisions.

 

(xvi) Governing Law. This Plan, and (unless otherwise provided in the Award
Agreement) all Awards, shall be construed in accordance with and governed by the
laws of the State of Texas, but without regard to its conflict of law
provisions. The Committee may provide that any dispute as to any Award shall be
presented and determined in such forum as the Committee may specify, including
through binding arbitration. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Texas to resolve any
and all issues that may arise out of or relate to the Plan or any related Award
Agreement.

 

SECTION 5. SHARES SUBJECT TO PLAN AND SHARE LIMITS

 

(i) Basic Limitations. The Common Stock issuable under the Plan shall be
authorized but unissued Shares or treasury Shares. Subject to adjustment as
provided in Section 9, the maximum aggregate number of Shares that may be
issued:

 

(i) under the Plan shall not exceed 3,000,000 Shares (the “Share Limit”); and

 

 -11- 

 



 

(ii) pursuant to the exercise of ISOs granted under this Plan shall not exceed
3,000,000 Shares (the “ISO Limit”).

 

(ii) Share Utilization. If Awards are forfeited or are terminated for any reason
(including the Company’s repurchase of unvested Shares from either an Option
that was early exercised or from a Restricted Stock Grant), then the
forfeited/terminated/repurchased Shares underlying such Awards shall not be
counted toward the Share Limit. If a Participant pays the Exercise Price by Net
Exercise or by surrendering previously owned Shares (or by stock attestation)
and/or, as permitted by the Committee, pays any withholding tax obligation with
respect to an Award by Net Exercise or by electing to have Shares withheld or
surrendering previously owned Shares (or by stock attestation), the surrendered
Shares and the Shares withheld to pay taxes shall not be counted toward the
Share Limit. Any Shares that are delivered and any Awards that are granted by,
or become obligations of, the Company, as a result of the assumption by the
Company of, or in substitution for, outstanding awards previously granted by
another entity (as provided in Sections 6(e) or 8(e)) shall not be counted
toward the Share Limit or ISO Limit.

 

(iii) Dividend Equivalents. Any dividend equivalents distributed under the Plan
shall not be counted against the Share Limit.

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS

 

(i) Stock Option Agreement. Each Award of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan (including without limitation any performance conditions). The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. The Stock Option Agreement shall also specify whether the
Option is an ISO and if not specified then the Option shall be an NSO.

 

(ii) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 9.

 

(iii) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. Except with respect to
outstanding stock options being assumed or Options being granted in exchange for
cancellation of options granted by another issuer as provided under Section
6(e), the Exercise Price of an Option shall not be less than 100% of the Fair
Market Value (110% for 10-Percent Shareholders in the case of ISOs) of a Share
on the date of Award.

 

(iv) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become vested and/or
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided, however that the term of an Option shall in no event exceed
ten (10) years from the date of Award. An ISO that is granted to a 10-Percent
Shareholder shall have a maximum term of five (5) years. No Option can be
exercised after the expiration date specified in the applicable Stock Option
Agreement. A Stock Option Agreement may provide for accelerated exercisability
in the event of the Optionee’s death, Disability or retirement or other events.
A Stock Option Agreement may permit an Optionee to exercise an Option before it
is vested (an “early exercise”), subject to the Company’s right of repurchase at
the original Exercise Price of any Shares acquired under the unvested portion of
the Option which right of repurchase shall lapse at the same rate the Option
would have vested had there been no early exercise. In no event shall the
Company be required to issue fractional Shares upon the exercise of an Option
and the Committee may specify a minimum number of Shares that must be purchased
in any one Option exercise.

 

 -12- 

 



 

(v) Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding Options or may accept the
cancellation of outstanding stock options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price. For
the avoidance of doubt, the Committee may in its discretion Re-Price outstanding
Options provided, however, that the new Exercise Price of a Re-Priced Option
shall not be less than the Fair Market Value on the date of the Re-Pricing. No
modification of an Option shall, without the consent of the Optionee, impair his
or her rights or increase his or her obligations under such Option.

 

(vi) Assignment or Transfer of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution. Except as otherwise provided in
the applicable Stock Option Agreement, an Option may be exercised during the
lifetime of the Optionee only by Optionee or by the guardian or legal
representative of the Optionee. Except as otherwise provided in the applicable
Stock Option Agreement, no Option or interest therein may be subject to a short
position or a Call Equivalent Position or Put Equivalent Position, nor may any
Option or interest therein be gifted, transferred, assigned, alienated, pledged,
hypothecated, attached, sold, or encumbered by the Optionee during his/her
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

 

(vii) Additional Disclosure. Solely to the extent that the Company is relying on
the exemption from registration under Section 12(g) of the Exchange Act, as
provided by Rule 12h-1(f) of the Exchange Act, the Company shall provide (or
make available to) Optionees with the additional disclosures required by Rule
12h-1(f)(1)(vi) of the Exchange Act. As a condition to receiving these
additional disclosures, an Optionee shall agree in writing to keep the
information provided in these additional disclosures confidential. If an
Optionee does not agree in writing to keep this information confidential, then
the Company shall not be required to provide the additional disclosures required
by this Section 6(g).

 

 -13- 

 



 

SECTION 7. PAYMENT FOR OPTION SHARES

 

(i) General Rule. The entire Exercise Price of Shares issued upon exercise of
Options shall be payable in cash (or check) at the time when such Shares are
purchased by the Optionee, except as follows and if so provided for in an
applicable Stock Option Agreement:

 

(i) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7.

 

(ii) In the case of an NSO granted under the Plan, the Committee may in its
discretion, at any time accept payment in any form(s) described in this Section
7.

 

(ii) Surrender of Stock. To the extent that the Committee makes this Section
7(b) applicable to an Option in a Stock Option Agreement, payment for all or any
part of the Exercise Price may be made with Shares which have already been owned
by the Optionee for such duration as shall be specified by the Committee. Such
Shares shall be valued at their Fair Market Value on the date when the new
Shares are purchased under the Plan.

 

(iii) Cashless Exercise. To the extent that the Committee makes this Section
7(c) applicable to an Option in a Stock Option Agreement, payment for all or a
part of the Exercise Price may be made through Cashless Exercise.

 

(iv) Net Exercise. To the extent that the Committee makes this Section 7(d)
applicable to an Option in a Stock Option Agreement, payment for all or a part
of the Exercise Price may be made through Net Exercise.

 

(v) Other Forms of Payment. To the extent that the Committee makes this Section
7(e) applicable to an Option in a Stock Option Agreement, payment may be made in
any other form that is consistent with applicable laws, regulations and rules
and approved by the Committee.

 

SECTION 8. TERMS AND CONDITIONS FOR RESTRICTED STOCK GRANTS

 

(i) Restricted Stock Grant Agreement. Each Restricted Stock Grant awarded under
the Plan shall be evidenced by a Restricted Stock Grant Agreement between the
Participant and the Company. Each Restricted Stock Grant shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions that are not inconsistent with the Plan (including without
limitation any performance conditions). The provisions of the Restricted Stock
Grant Agreements entered into under the Plan need not be identical.

 

(ii) Number of Shares and Payment. Each Restricted Stock Grant Agreement shall
specify the number of Shares to which the Restricted Stock Grant pertains and is
subject to adjustment of such number in accordance with Section 9. Restricted
Stock Grants may be issued with or without cash consideration under the Plan.

 

(iii) Vesting Conditions. Each Restricted Stock Grant may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Restricted Stock Grant Agreement. A
Restricted Stock Grant Agreement may provide for accelerated vesting in the
event of the Participant’s death, or Disability or other events.

 

 -14- 

 



 

(iv) Voting and Dividend Rights. The holder of a Restricted Stock Grant
(irrespective of whether the Shares subject to the Restricted Stock Grant are
vested or unvested) awarded under the Plan shall have the same voting, dividend
and other rights as other holders of Common Stock. However, any dividends
received on Shares that are unvested (whether such dividends are in the form of
cash or Shares) may be subject to the same vesting conditions and restrictions
as the Restricted Stock Grant with respect to which the dividends were paid.
Such additional Shares issued as dividends that are subject to the Restricted
Stock Grant shall not reduce the number of Shares available for issuance under
Section 5.

 

(v) Modification or Assumption of Restricted Stock Grants. Within the
limitations of the Plan, the Committee may modify or assume outstanding
Restricted Stock Grants or may accept the cancellation of outstanding Restricted
Stock Grants (including stock granted by another issuer) in return for the grant
of new Restricted Stock Grants for the same or a different number of Shares. No
modification of a Restricted Stock Grant shall, without the consent of the
Participant, impair his or her rights or increase his or her obligations under
such Restricted Stock Grant.

 

(vi) Assignment or Transfer of Restricted Stock Grants. Except as provided in
Section 12, or in a Restricted Stock Grant Agreement, or as required by
applicable law, a Restricted Stock Grant awarded under the Plan shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Section 8(f) shall be void.
However, this Section 8(f) shall not preclude a Participant from designating a
beneficiary pursuant to Section 4(d) nor shall it preclude a transfer of
Restricted Stock Grant Awards by will or pursuant to Section 4(d).

 

SECTION 9. ADJUSTMENTS

 

(i) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a stock split, a
reverse stock split, a reclassification or other distribution of the Shares
without the receipt of consideration by the Company, of or on the Common Stock,
a recapitalization, a combination, a spin-off or a similar occurrence, the
Committee shall make equitable and proportionate adjustments to:

 

(i) the Share Limit and ISO Limit specified in Section 5(a);

 

(ii) the number and kind of securities available for Awards (and which can be
issued as ISOs) under Section 5;

 

(iii) the number and kind of securities covered by each outstanding Award;

 

(iv) the Exercise Price under each outstanding Option; and

 

(v) the number and kind of outstanding securities issued under the Plan.

 

 -15- 

 



 

(ii) Participant Rights. Except as provided in this Section 9, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
If by reason of an adjustment pursuant to this Section 9, a Participant’s Award
covers additional or different shares of stock or securities, then such
additional or different shares and the Award in respect thereof shall be subject
to all of the terms, conditions and restrictions which were applicable to the
Award and the Shares subject to the Award prior to such adjustment.

 

(iii) Fractional Shares. Any adjustment of Shares pursuant to this Section 9
shall be rounded down to the nearest whole number of Shares. Under no
circumstances shall the Company be required to authorize or issue fractional
shares. To the extent permitted by applicable law, no consideration shall be
provided as a result of any fractional shares not being issued or authorized.

 

SECTION 10. EFFECT OF A CHANGE IN CONTROL

 

(i) Merger or Reorganization. In the event that there is a Change in Control
and/or the Company is a party to a merger or acquisition or reorganization or
Change in Control Event or similar transaction, outstanding Awards shall be
subject to the merger agreement or other applicable transaction agreement. Such
agreement may provide, without limitation, that subject to the consummation of
the applicable transaction, for the assumption (or substitution) of outstanding
Awards by the surviving corporation or its parent, for their continuation by the
Company (if the Company is a surviving corporation), for accelerated vesting or
for their cancellation with or without consideration, or for the mandatory
exercise or conversion of Awards into Shares and/or cash whether by Net Exercise
or otherwise, in all cases without the consent of the Participant.

 

(ii) Acceleration of Vesting. In the event that a Change in Control occurs and
there is no assumption, substitution or continuation of Awards pursuant to
Section 10(a), the Committee in its discretion may provide that all Awards shall
vest and become exercisable as of immediately before such Change in Control. For
avoidance of doubt, “substitution” includes, without limitation, an Award being
replaced by a cash award that provides an equivalent intrinsic value (wherein
intrinsic value equals the difference between the market value of a share and
any exercise price). The Committee may also in its discretion include in an
Award agreement a requirement that unless Section 280G Approval has been
obtained, no acceleration of vesting shall occur with respect to an Award to the
extent that such acceleration would, after taking into account any other
payments in the nature of compensation to which the Participant would have a
right to receive from the Company and any other person contingent upon the
occurrence of such Change in Control, result in a “parachute payment” as defined
under Code Section 280G.

 

 -16- 

 



 

SECTION 11. LIMITATIONS ON RIGHTS

 

(i) Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain in Service as an
Employee, Consultant, or Non-Employee Director of the Company, a Parent, a
Subsidiary or an Affiliate or to receive any future Awards under the Plan. The
Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate the Service of any person at any time, and for any reason, subject to
applicable laws, the Company’s Bylaws and Charter and a written employment
agreement (if any).

 

(ii) Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

(iii) Dissolution. To the extent not previously exercised or settled, all
Options and unvested Restricted Stock Grants shall terminate immediately prior
to the dissolution or liquidation of the Company and shall be forfeited to the
Company without consideration (except for repayment of any amounts a Participant
had paid to the Company to acquire unvested Shares underlying the forfeited
Awards).

 

(iv) Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”). In addition, a Participant may be required to repay
to the Company certain previously paid compensation, whether provided under this
Plan or an Award Agreement or otherwise, in accordance with the Clawback Policy.

 

SECTION 12. WITHHOLDING TAXES

 

(i) General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.

 

(ii) Share Withholding. The Committee in its discretion may permit or require a
Participant to satisfy all or part of his or her withholding tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Shares that
he or she previously acquired (or by stock attestation). Such Shares shall be
valued based on the value of the actual trade or, if there is none, the Fair
Market Value as of the previous day. Any payment of taxes by assigning Shares to
the Company may be subject to restrictions, including, but not limited to, any
restrictions required by rules of the SEC. The Committee may also, in its
discretion, permit or require a Participant to satisfy withholding tax
obligations related to an Award through a sale of Shares underlying the Award
or, in the case of Options, through Net Exercise or Cashless Exercise. The
number of Shares that are withheld from an Award pursuant to this section may
also be limited by the Committee, to the extent necessary, to avoid
liability-classification of the Award (or other adverse accounting treatment)
under applicable financial accounting rules including without limitation by
requiring that no amount may be withheld which is in excess of minimum statutory
withholding rates. The Committee, in its discretion, may permit other forms of
payment of applicable tax withholding.

 

 -17- 

 



 

SECTION 13. DURATION AND AMENDMENTS.

 

(i) Term of the Plan. The Plan, as set forth herein, is effective on the
Adoption Date provided, however, that the Plan is subject to the approval of the
Company’s stockholders within one year of the Adoption Date. If the Stockholder
Approval Date does not occur before the first anniversary of the Adoption Date,
then the Plan shall terminate as of the first anniversary of the Adoption Date
and any Awards granted under the Plan shall also immediately terminate without
consideration to any Award holder. If the stockholders timely approve the Plan,
then the Plan shall terminate on the day before the tenth anniversary of the
Adoption Date and may be terminated on any earlier date pursuant to this Section
13. This Plan will not in any way affect outstanding awards that were issued
under any other Company equity compensation plans.

 

(ii) Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. No Awards shall be granted under the Plan
after the Plan’s termination. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. In addition, no such amendment or termination (or
amendment of an executed Award Agreement) shall be made which would materially
impair the rights of any Participant, without such Participant’s written
consent, under any then-outstanding Award. In the event of any conflict in terms
between the Plan and any Award agreement, the terms of the Plan shall prevail
and govern.

 

SECTION 14. EXECUTION

 

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized Officer to execute this Plan on behalf of the Company.

 



  CIPHERLOC CORPORATION       By:           Name:           Title: Chief
Executive Officer



 

 -18- 

 



 